DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Feb 2021 has been entered.
Claims 9 and 13-15 are pending in the application with claims 1 and 5-8 cancelled.  Claim 9 is currently amended.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 31 Jul 2020.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner notes that tentative agreement was reached in the interview conducted 07 Oct 2020 that amending the claim 9 in manner as currently presented appeared to overcome the prior art of record. An updated search of the prior art fails to find any further reference or combination of references which would have suggested as prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention the particular generating of surface geometry from a face of a patient which leads to a generating of original cushion data which is then modified into modified cushion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785